[DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT             FILED
                      _____________________________U.S. COURT OF APPEALS
                                                    ELEVENTH CIRCUIT
                                                       JUNE 4, 2008
                               No. 07-12585
                      _____________________________ THOMAS K. KAHN
                                                         CLERK

                    D. C. Docket No. 05-00013 CR-WLS-1

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,
     versus

MARVIN KIRK JONES,
SHANIKA NATASHA JONES,
                                          Defendants-Appellants.
              _________________________________________

                Appeals from the United States District Court
                     for the Middle District of Georgia
              _________________________________________

                                 (June 4, 2008)

Before EDMONDSON, Chief Judge, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

     Briefly stated, Defendants in the criminal law appeal raise these issues:

     (1) Was the district court required, as a matter of law, to acquit all
     three of the co-defendants when it acquitted one co-defendant of the
     alleged conspiracy?
      (2) Was the evidence insufficient to support Defendant Shanika
      Jones’s conviction?

      (3) Is the failure of the court reporter to transcribe recorded telephone
      conversations a substantial and significant omission from the trial
      record?

      (4) Did the district court commit plain error when it admitted
      extrinsic fact evidence for the jury’s consideration in evaluating
      Defendants’ alleged mens rea?

      (5) Did the district court err when it failed to identify and address an
      alleged conflict of interest involving Defendant Shanika Jones’s
      counsel?

We answer the questions, “No.”

      The fifth question, in effect, seems to contain a challenge to the conviction

based on a claim of ineffectiveness of counsel which we decline to decide on

direct appeal. We note that neither Shanika Jones nor her counsel ever objected to

or made any motion or did anything to draw the district court’s attention to the

possibility of a conflict of interest. The matter was apparently drawn to the district

court’s attention after the verdict and after the trial by a communication to the

judge from the co-defendant. At sentencing, the judge asked some questions about

a possible conflict. Ms. Jones’s lawyer gave an explanation for why she felt she

had no conflicted interests. The district court then stated that there did not appear

to be a conflict and went forward. No one has argued that the purported conflict

                                          2
impacted on counsel’s work at sentencing. Nor was a motion made to the district

court (before this appeal) to set aside the conviction on account of a conflict. On

this record, the district court did not commit plain error or even abuse its

discretion. Considering the need for other evidence, we leave the issue of

ineffectiveness at trial to be possibly decided by means of collateral review.

Today’s decision is intended to be without prejudice to a later action for collateral

review.

      AFFIRMED.




                                          3